Appeal from an order of the Supreme Court at Trial Term (Dier, J.), entered March 4, 1982 in Warren County, which granted plaintiff’s motion for summary judgment. Plaintiff served defendant with a verified complaint bearing an itemized and detailed list of legal services performed by plaintiff for defendant. Defendant’s answer bore a general denial. Plaintiff moved for judgment on the pleadings pursuant to CPLR 3016 (subd [f]), which motion was granted. Where work, labor and services are itemized and the reasonable value or agreed price thereafter are stated in a verified complaint, the defendant must, by his verified answer, indicate specifically those items in dispute. A general denial fails to raise a question of fact and plaintiff is entitled to a judgment on the pleadings (Duban v Platt, 23 AD2d 660, affd 17 NY2d 526). Order affirmed, with costs. Sweeney, J. P., Main, Mikoll, Yesawich, Jr., and Levine, JJ., concur.